Appeal hy employer and insurance carrier from decision by Workmen’s Compensation Board dated June 11, 1945, excusing claimant’s failure to give his employer written notice of his injury within the time prescribed by section 18 of the Workmen’s Compensation Law. Informal written notice of date and nature of claimant’s injury was given by claimant’s son in a letter to employer, dated the day of the accident and received by the employer five days later. Two days after the accident claimant’s wife notified employer that claimant was sick and was in the hospital. In addition to this there was other evidence to sustain the board’s finding that the employer was not prejudiced by the failure to give more perfect and proper written notice. Formal notice and claim of compensation was made and filed in November, following.- The decision appealed from is sufficiently supported by evidence. Decision affirmed, with one bill of costs to be divided between claimant-respondent and Workmen’s Compensation Board, with disbursements to each. All concur.